Citation Nr: 1513773	
Decision Date: 03/31/15    Archive Date: 04/03/15

DOCKET NO.  12-31 738	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUE

Entitlement to service connection for metastatic papillary thyroid carcinoma (thyroid cancer), including as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Roya Bahrami, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1967 to June 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota.

A review of the Virtual VA and VBMS paperless claims processing systems does not reveal any additional evidence pertinent to the claims on appeal.


FINDING OF FACT

Thyroid cancer was not present during service or manifested to a compensable degree within one year after discharge from active duty; it was first diagnosed decades after service discharge; and it is not attributable to service, to include as a result of presumptive herbicide exposure therein.


CONCLUSION OF LAW

Residuals of thyroid cancer were not incurred in or aggravated by the Veteran's active service, nor may they be presumed to have been incurred during his service. 38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014), sets forth VA's duties to notify and assist claimants in substantiating claims for VA benefits.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (20114).  

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In order to satisfy its duty to notify the claimant under the VCAA, the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

For service connection claims, proper notice of what is necessary to substantiate the claim requires that the Veteran be informed of the following five elements: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006); Quartuccio, 16 Vet. App. at 187. 

All notice under the VCAA should generally be provided prior to an initial decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).   However, a delay in timing of the notice is "cured," and therefore harmless, when notice is followed by readjudication of the claim (such as through issuing a Statement of the Case or Supplemental Statement of the Case) after the claimant has had an opportunity to submit additional evidence.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370 (2006).  

Here, prior to the initial rating decision in this matter, November 2011 and March 2012 letters notified the Veteran of all five elements of a service connection claim, and also informed him of his and VA's respective responsibilities for obtaining relevant records and other evidence to herbicide exposure and service connection for thyroid cancer.  Therefore, the duty to notify is satisfied.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Dingess/Hartman, 19 Vet. App. at 484; Quartuccio, 16 Vet. App. at 187. 

VA also has a duty to assist a veteran in the development of a claim. This duty includes assisting in the procurement of service treatment records (STRs) and pertinent post-service treatment records (VA and private) and providing an examination when needed to assist in deciding the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

All necessary development has been accomplished.  The claims file contains the Veteran's STRs, personnel records, VA treatment records, and the Veteran's statements.  The record also contains an August 2012 VA examination report and December 2012 VA addendum opinion.  The August 2012 and December 2012 reports have been reviewed and found to be collectively adequate to make a determination on the claims.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007).

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

Based on the foregoing, the Board finds that no additional assistance is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

II.  Analysis

The Veteran asserts that his thyroid cancer is a result of exposure to herbicides during active duty in Vietnam.

A Veteran who served in the Republic of Vietnam between January 9, 1962, and May 7, 1975, is presumed to have been exposed to certain herbicide agents (e.g., Agent Orange) during such service, absent affirmative evidence to the contrary. Service in the Republic of Vietnam includes service in other locations if the conditions of service involved duty or visitation in Vietnam.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).
Disease associated with exposure to certain herbicide agents, listed in 38 C.F.R. § 3.309, will be considered to have been incurred in service under the circumstances outlined in that section even though there is no evidence of such disease during the period of service.  If a veteran was exposed to an herbicide agent during active military, naval, or air service, the following diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied: Chloracne or other acneform disease consistent with chloracne; Hodgkin's disease; type 2 diabetes, non-Hodgkin's lymphoma; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancer; multiple myeloma, respiratory cancers (cancers of the lung, bronchus, larynx, or trachea), and soft-tissue sarcoma, ischemic heart disease, "all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia)," and Parkinson's disease. 38 C.F.R. § 3.309(e) (2014).

In accordance with VA regulations, the National Academy of Science (NAS) issued "Veterans and Agent Orange: Update 2008" (Update 2008).  The attached notice explains a determination made by the Secretary, based upon Update 2008 and prior NAS reports, that a presumption of service connection based on exposure to herbicides in the Republic of Vietnam is not warranted for endocrine cancers (thyroid, thymus, and other endocrine organs).  See Diseases Not Associated with Exposure to Certain Herbicide Agents, 75 Fed. Reg. 81,332-35 (Dec. 27, 2010).

The Veteran's service personnel records reflect that he served in the Republic of Vietnam during the Vietnam era.  Thus, the Veteran is presumed to have been exposed to herbicides, including Agent Orange.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307.  However, the residuals of thyroid cancer are not among the disabilities recognized by VA as associated with herbicide exposure.  See 38 C.F.R. § 3.309(e). Therefore, presumptive service connection for such residuals as due to Agent Orange exposure is not warranted.  38 C.F.R. §§ 3.307, 3.309.

Even if a Veteran is not entitled to presumptive service connection for a disease claimed as secondary to herbicide exposure, VA must also consider the claim on a direct service-connection basis.  Generally, service connection is warranted when a claimant shows: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called 'nexus' requirement."  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Turning to the evidence of record, the Veteran's STRs are silent for any findings or diagnosis of thyroid cancer or any residuals of such.  Notably, his June 1969 separation examination report and associated report of medical history did not list any findings regarding thyroid cancer or of any residuals that may be associated with such.

Post-service, a November 2011 VA surgical pathology report indicates that the Veteran underwent removal of the right and left thyroid lobes, as well as the metastatic and central neck lymph nodes.  His pre- and post-operative diagnosis was thyroid cancer.  

A December 2011 opinion from a VA nurse practitioner (NP) noted the Veteran's recent surgery and opined that the condition was as likely as not due to herbicide exposure in Vietnam because the Veteran was repeatedly exposed to herbicides while serving in Vietnam.

An April 2012 VA medication report indicates a prescription for medication for a thyroid condition.

On August 2012 VA examination, the Veteran reported that he found thyroid cancer about a year prior and he went through a biopsy of the thyroid.  Based on the biopsy result he was referred to surgery and underwent a total thyroidectomy in November 2011.  Following surgery, he had radioactive iodine treatment in December 2011 and was then placed on Synthroid.  He reported that he had difficulty adjusting to Synthroid at times.  He also had trouble sleeping since the thyroid surgery and did not tolerate heat or the sunshine.  His weight was stable.  He had no problems with chewing or swallowing.  

Upon review of the claims file, the examining NP noted a diagnosis of metastatic papillary thyroid carcinoma, with prior surgery and ablation treatment.  The examiner noted that continuous medication was required for control of his thyroid condition.  In addition, the Veteran had hypothyroidism secondary to prior surgery and ablation.  

Based on the examination and claims file review, the examiner opined that the Veteran's thyroid condition was less likely than not incurred in or caused by herbicide exposure.  The examiner noted that she reviewed several medical resources, to include UpToDate, in which the risk factors do not report an actual direct connection with Agent Orange exposure.

Thereafter, the Veteran submitted an internet article which stated that dioxins are clearly linked to cancer, especially thyroid cancer.  In addition, the Veteran submitted a United States Environmental Protection Agency (EPA) animal study which showed that undesirable changes in metabolism resulted from exposure to dioxins, which may ultimately result in chronic stimulation of the thyroid and potentially to thyroid cancer.

In a December 2012 addendum opinion from the August 2012 VA NP, the NP additionally reasoned that the Federal Register found inadequate or insufficient evidence to determine whether an association exists between herbicide exposure and thyroid cancer.  The Mayo Clinic also notes that the etiology of thyroid cancer is not entirely clear.  The NP noted that there was no supporting evidence or rationale for the December 2011 positive opinion.  Further, the EPA article did not make a notation of a direct relationship between thyroid cancer and Agent Orange.  

A VA physician also reviewed the August 2012 and December 2012 opinions of the VA NP and rendered a negative opinion.  The VA physician noted agreement with the NP's opinion regarding direct service connection, and additionally noted that there is no medical evidence that indicates Agent Orange exposure as a causative agent in the development of thyroid cancer.  

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to service connection for thyroid cancer.  

The Board recognizes that the Veteran has been diagnosed with thyroid cancer and residuals thereof during the course of this appeal.

However, the evidence does not reflect, and the Veteran does not contend, that the Veteran experienced symptoms of thyroid cancer during service.  Further, the post-service medical records do not demonstrate thyroid cancer until 2011, over 40 years after the Veteran's separation from service.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), affirmed sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (ruling that a prolonged period without medical complaint can be considered, along with other factors, as evidence of whether an injury or a disease was incurred in service resulting in any chronic or persistent disability).

With regard to whether the Veteran's thyroid cancer is related to in-service exposure to Agent Orange, the Board finds the December 2012 negative opinion of the VA NP to be more probative than the December 2011 positive opinion.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993) (the credibility and weight to be attached to medical opinions are within the province of the Board).

Initially, the Board points out that medical opinions that are based upon speculation, without supporting clinical evidence, do not provide the required degree of medical certainty and are of no probative value.  Bloom v. West, 12 Vet. App. 185, 187 (1999); Black v. Brown, 5 Vet. App. 177, 180 (1993); Reonal v. Brown, 5 Vet. App. 458, 460 (1993).  Here, the December 2011 opinion presupposes that Agent Orange exposure causes thyroid cancer.  As indicated above, VA has conceded that the Veteran was exposed to Agent Orange.  Thus, the issue is not whether or how much the Veteran was exposed to Agent Orange, but whether Agent Orange causes thyroid cancer.  The December 2011 examiner cites no evidence which indicates a causative relationship between Agent Orange exposure and the development of thyroid cancer.

In contrast, the December 2012 VA NP based her negative opinion on a review of the pertinent evidence of record as well as a review of medical research, and was supported by adequate rationale.  The opinion was also supported by the December 2012 opinion of the VA physician.  Further, as set out above, the Secretary of VA has determined that there is no positive association between exposure to herbicides and any other condition for which he has not specifically determined a presumption of service connection is warranted.  See Diseases Not Associated with Exposure to Certain Herbicide Agents, 75 Fed. Reg. 81,332 (Dec. 27, 2010). 

The Board does not question the Veteran's sincerity in his belief that his claimed condition is etiologically related to exposure to Agent Orange.  However, the Veteran lacks the medical training and expertise to provide a complex medical opinion as to the etiology of his current thyroid disorder from herbicide exposure in the 1960s.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007). Accordingly, the Veteran's opinions in this regard are not competent, are therefore are of no probative value in this case.

As there is no evidence in the STRs to support direct causation, no manifestation of the thyroid cancer within one year of separation from service to support presumptive causation, and insufficient evidence to alternatively support presumptive service connection based on herbicide exposure during the Veteran's Vietnam service, the Board finds that the weight of the evidence is against linking his thyroid cancer to his military service.

Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for thyroid cancer, there is no reasonable doubt to resolve in his favor, and this claim must be denied. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).






ORDER

Service connection for thyroid cancer is denied.



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


